                                                                          Case 4:19-cv-08162-YGR Document 76 Filed 04/12/21 Page 1 of 1




                                                                  1                                     UNITED STATES DISTRICT COURT
                                                                  2                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  3
                                                                      CYRUS SANAI,                                        Case No.: 4:19-cv-08162-YGR
                                                                  4

                                                                  5                Plaintiff,                             JUDGMENT
                                                                  6          vs.
                                                                  7
                                                                      ALEX KOZINSKI, ET. AL.,
                                                                  8
                                                                                    Defendants.
                                                                  9

                                                                 10          The Court having granted defendants Alex Kozinski, Cathy Catterson, the Judicial Council of

                                                                 11   the Ninth Circuit, Molly Dwyer, Sidney Thomas, M. Margaret McKeown, Ronald M. Gould, Johnnie
                                                                      B. Rawlinson, Audrey B. Collins, Irma E. Gonzalez, and Terry J. Hatter Jr.’s motion to dismiss, it is
                               Northern District of California




                                                                 12
United States District Court




                                                                 13   ORDERED, ADJUDGED AND DECREED that, in compliance with the Court’s prior Orders:

                                                                 14          (1) the claims asserted against defendants Kozinski, Catterson, the Judicial Council of the

                                                                 15                 Ninth Circuit, Dwyer, Thomas, McKeown, Gould, Rawlinson, Collins, Gonzalez, Hatter,
                                                                 16                 Roger L. Hunt, Robert H. Whaley, and Proctor Hug Jr. are DISMISSED WITH PREJUDICE;
                                                                 17                 and
                                                                 18          (2) the claim asserted against the Judicial Council of California is DISMISSED WITHOUT
                                                                 19                 PREJUDICE.
                                                                 20          Judgment is entered in favor of defendants and against plaintiff Cyrus Sanai. Plaintiff Cyrus
                                                                 21   Sanai shall take nothing by the complaint herein.
                                                                 22          The Clerk of the Court shall enter this judgment and close this matter.
                                                                 23          IT IS SO ORDERED.
                                                                 24
                                                                      Dated: April 12, 2021
                                                                 25                                                       ____________________________________
                                                                                                                                YVONNE GONZALEZ ROGERS
                                                                 26
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                 27

                                                                 28
